Per Curiam.
Judgment affirmed on the opinion of the referee, with the costs.

Note.—Various propositions other than the decisive one which is head-noted were discussed in the opinion of the referee, and by him decided in plaintiff’s favor; but the final decision being in favor of defendant for a dismissal of the complaint, and the appeal being by plaintiff from the judgment of dismissal, and the judgment having been affirmed on the referee’s opinion, only those propositions on which the referee based his opinion for such dismissal are sanctioned and concurred in by the affirmance of the judgment. Inasmuch, however, as these other propositions, being as to effect of the filing in the state court a petition for a removal to the United States circuit court, as to the affidavit and bond prescribed by the acts of Congress, and as to the effect, in a proceeding by a wife against her husband for provision for herself and her minor children, under the Georgia Code, of the plaintiff swearing she was a domiciled citizen in that state when in fact she was not, are important and interesting, have been exhaustively argued, and the points of counsel (which can be found in the library of the court), discussed at length in the well considered opinion of the referee, and as the case is unique in its character, the reporters have deemed it advisable to report the opinion at large, with references in the index to the points decided by the referee.